DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-11 have been examined and rejected. This is the first Office action on the merits.

Specification
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [00142] of Applicant’s specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01(VII).

Claim Objections
4.	Claims 1-3 and 5-11 are objected to because of the following informalities: It is unclear why certain words are capitalized, for example, Activity/Activities (claims 1-2, 6-10), Overlay (claims 1, 3, 6-9, 11), and Home (claim 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “The method of claim 6 method of claim 1” in [line 1] of the claim. It is unclear whether claim 8 depends on claim 6 or claim 1. For purposes of a prior art rejection, Examiner assumes claim 8 depends on claim 1.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feadler (Pub. No. US 2017/0255967) in view of Lee et al (Pub. No. US 2008/0106645).

9-1.	Regarding claims 1 and 9, Feadler teaches the claim comprising: executing, by the processor and in response to the indication, the program code in order to: detect a first user interaction with the user interface, by disclosing that a client application receives an indication of a state transition of an Activity of an application program being executed [paragraph 95].
Feadler teaches determine, based at least in part upon detection of the first user interaction, a first Activity of the plurality of Activities is finishing, by disclosing that the client application determines if the Activity is finishing by invoking a routine [paragraph 98].
Feadler teaches render, upon determining the first Activity is finishing, an Overlay containing the media content on the display wherein the Overlay is associated with a backing Activity, by disclosing that when the client application determines that the Activity is finishing, the client application causes a first advertising routine to be executed [paragraph 98, last 4 lines]. An Activity-backed Overlay technique is used to display advertisements [paragraph 112] by painting a View on the display and invoking a z-axis Activity behind the View [paragraph 113].
Feadler teaches the operating system delaying execution of the backing Activity during a delay period initiated in response to the first user interaction with the user interface, by disclosing delaying the launching of the z-axis Activity [paragraph 114].
Feadler teaches inhibit Activity-supported functionality of the Overlay wherein the Activity- supported functionality is facilitated by the backing Activity, by disclosing that during the delay, preventing any Activity from being executed [paragraph 116]. 
Feadler teaches... transfer the Activity context to the backing Activity, by disclosing that after the delay has expired, the z-axis Activity is launched [paragraph 116, last 3 lines].
enable the Activity-supported functionality of the Overlay, by disclosing that the launched z-axis Activity monitors for user interaction with the View advertisement in order to invoke the appropriate routines [paragraph 117].
	Feadler does not expressly teach create a context object associated with the Overlay, the context object containing an Activity context associated with a state of the Overlay during the delay period. Lee discloses displaying services using logical screens and overlay screens that are mapped to display screens [paragraph 63] and that overlap a display screen [paragraph 64]. A broadcast receiver receives services from service source and produces logical screens and overlay screens displaying each of the received services [paragraph 93]. Any type of multimedia content source which provides multimedia contents that can be displayed together can be a service source [paragraph 95]. The logical screen, overlay screen, and display screen are different objects [paragraph 100]. To dynamically configure the plurality of logical screens on a display screen, a multiscreen manager module is included [paragraph 155]. The multiscreen manager module connects the logical screens and the overlay screen to respective corresponding services received from a device driver layer, and may call a method “addServiceContext” for each of the logical screens and a method “addServiceContext” of overlay screen by setting service context objects of the received services as parameters for the logical screens and the overlay screens [paragraph 165]. Once the logical screens and the overlay screen are connected to the respective services, the multiscreen manager module connects the logical screens and the overlay screens to the display screen [paragraph 167]. Information regarding a service may then be exchanged between two logical screens using the methods “removeServiceContext” and “addServiceContext” [paragraph 175]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create, for the Overlay of Feadler, an associated context object, as taught by Lee. This would allow information about the activity to be more easily exchanged.

wherein the program code further includes code configured to determine availability of the backing Activity upon expiration of the delay period, by disclosing that after the delay has expired, the z-axis Activity is launched [Feadler, paragraph 116, last 3 lines].

9-3.	Regarding claims 3 and 11, Feadler-Lee teach all the limitations of claims 1 and 9 respectively wherein the program code further includes code configured to: detect a second user interaction with the user interface; terminate the rendering of the Overlay on the display upon the detection of the second user interaction, by disclosing determining if the Home button was activated a second time and if so, removing both the View and the z-axis Activity [Feadler, paragraph 115].

9-4.	Regarding claim 4, Feadler-Lee teach all the limitations of claim 3 wherein the first user interaction corresponds to an initial selection of a predefined element of the user interface and wherein the second user interaction corresponds to a subsequent selection of the predefined element of the user interface, by disclosing that the second Home button activation is subsequent to the Home button press that resulted in the advertising routine being invoked [Feadler, paragraph 115].

9-5.	Regarding claim 5, Feadler-Lee teach all the limitations of claim 4 wherein the predefined element of the user interface is a Home button, by disclosing determining if the Home button was activated a second time and if so, removing both the View and the z-axis Activity [Feadler, paragraph 115].

9-6.	Regarding claim 6, Feadler-Lee teach all the limitations of claim 1 wherein the program code to inhibit Activity-supported functionality of the Overlay further includes code configured to: detect one or more functions, method calls and other operations associated with the Activity-supported functionality which are disallowed and occur during the delay period; inhibit the one or more detected functions, method calls and other operations, by disclosing that during the delay period, detecting input and preventing any Activity from being executed such as input on the Home button [Feadler, paragraph 116].

9-7.	Regarding claim 7, Feadler-Lee teach all the limitations of claim 1 wherein the program code to inhibit Activity-supported functionality of the Overlay further includes code configured to: detect one or more functions, method calls and other operations associated with the Activity-supported functionality which are disallowed and occur during the delay period; cancel the one or more detected functions, method calls and other operations, by disclosing that during the delay period, detecting input and preventing any Activity from being executed [Feadler, paragraph 116].

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feadler (Pub. No. US 2017/0255967), in view of Lee et al (Pub. No. US 2008/0106645), and further in view of Yuan (U.S. Patent No. 9,740,397).

10-1.	Regarding claim 8, Feadler-Lee teach all the limitations of claim 1. Feadler-Lee do not expressly teach wherein the program code to inhibit Activity-supported functionality of the Overlay further includes code configured to: detect one or more functions, method calls and other operations associated with the Activity-supported functionality which are disallowed and occur during the delay period; delay execution of the or more detected functions, method calls and other operations until expiration of a timer wherein the timer expires contemporaneously with or following expiration of the predefined period. Yuan discloses receiving an event signal indicating that a user interface action [column 6, lines 52-58], accessing a delay timer for the user interface action [column 6, lines 59-60], and executing the user interface action when the delay timer is expired [column 7, lines 32-33]. Delaying a user action is beneficial to ensuring the user’s original intention is achieved when there is an automatic software action without the user’s full awareness that may cause the software to miss the user’s input. Since Feadler-Lee disclose displaying an Overlay during a delay period when certain input made by the user will not work until the z-axis Activity launches, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delay execution of a user action, as taught by Yuan. This would help ensure that the user’s original intention is achieved.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALVIN H TAN/Primary Examiner, Art Unit 2178